IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00037-CV

CHIEFTAIN EXPLORATION COMPANY, INC.,
                                                          Appellant
v.

GASTAR EXPLORATION LTD., & GASTAR
EXPLORATION TEXAS, LP, AND CUBIC ASSETS, LLC,
                                     Appellees



                          From the 369th District Court
                               Leon County, Texas
                           Trial Court No. NOT-13-126


                                      ORDER


      Chieftain Exploration Company, Inc.’s Motion to Sever, filed on February 5, 2016,

is denied. The automatic bankruptcy stay as to Cubic Assets, LLC has been lifted to

permit Chieftain to pursue this appeal.



                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed April 21, 2016




Chieftain Exploration Company, Inc. v. Gastar Exploration LTD.   Page 2